Title: To Thomas Jefferson from James Ray, 13 December 1801
From: Ray, James
To: Jefferson, Thomas


          
            Sir,
            Annapolis 13th. December 1801.—
          
          Relying on the high character You have for Justice I flatter Myself You will permit a Foreigner to apply to You for redress—where He thinks himself aggrieved.—
          I hold on Acct. my Wife a Mortgage in The City, on Square So. of Square 744. Two Instalments have been paid to The Commissioners, the third is due from the Person who bought the Property, altho’ I lent him the Money. This Person, of the Name of Peircy, in Jany. last, absconded from the City, & Carried off in the Night, Property of mine, to the Amount of thirty thousand Dollars—& for being his Security I was put in Confinement, which has hitherto prevented me from liquidating the Instalment due to The Commissioners.—
          Last Week, I received a Letter from My Friend Dr. Thornton, in reply to a request I had made him, begging the Commissioners would not Sell the Property immediately, but wait till January, when I expected to be able to pay them, wherein He tells me, He had proposed to the Board to let me Select the Lots already paid for, or to Wait a little longer, both which requests they had refused. Under these Circumstances, I take leave to apply to You, hoping You will have the goodness to direct The Commissioners to delay Selling the Property, ’till I can pay the Instalment, or that at all Events they may not sacrifice the whole of it.—
          You will, I am persuaded, Sir, excuse this intrusion on Your time & Attention from a Stranger, who has the honor to be with great respect,
          Your Most Obedt. & Most hble Servt
          
            Jams Ray.
          
         